       Case 2:16-cv-00285-SWS Document 276 Filed 07/29/20 Page 1 of 2




                                                                     .Vf         29
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING


STATE OF WYOMING,                                 )
STATE OF MONTANA,                                 )
STATE OF NORTH DAKOTA,and                         )
STATE OF TEXAS                                    )
                                                  \
                                                  )
        Petitioners,                              )
                                                  )
V.                                                )        Case No. 2:I6-cv-00285-SWS
                                                  )
UNITED STATES DEPARTMENT OF                       )
THE INTERIOR,etal.                                )
                                                  \
                                                  )
        Respondents,                              )


                ORDER ON EXPEDITED MERITS BRIEFING SCHEDULE




        Having considered the proposed briefing schedule submitted by the parties, the Court

hereby ORDERS that:

     1. Federal Respondents will file a Supplemental Response Brief no later than August 18,

        2020.


            a. The Supplemental Response Brief shall not exceed 30 pages or 13,000 words.

     2. Respondent Intervenors will file a Joint Supplemental Response Brief no later than August

        25, 2020.

            a. The Joint Supplemental Response Brief shall not exceed 15 pages or 6,500 words.

     3. Petitioners and Petitioner Intervenors will file Reply Briefs no later than September 4,

        2020.
    Case 2:16-cv-00285-SWS Document 276 Filed 07/29/20 Page 2 of 2




        a. Each Reply Brief shall not exceed 15 pages or 6,500 words unless an enlargement

            is requested and granted.

      IT IS SO ORDERED.


DATED this 2.^ day of July, 2020.



                                        Honorable Scott W. Skavdahl
                                        UNITED STATES DISTRICT JUDGE
